Title: To Thomas Jefferson from John Wayles Eppes, 18 March 1801
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Sir,
Bermuda-Hundred March 18th. 1801.

I have postponed writing until I could give you some information as to the horses—I have engaged Doctr. Walkers horse certainly—Mr. Bell has undertaken to send for the match & if I like him I shall have him also—So that you may count certainly on Bells horse and most probably a complete match—I examined Doctr. Shores pair also  and drove them some miles. They are fine blood bays upwards of 16. hands high well made spirited & active. They match exactly in colour strength and spirit are gentle and steady—They are considered by many as equal to the famous pair bought by Colo. Hampton from Willis—Their price however is far beyond any thing I have ever heard of—800 dollars have been refused for them by Doctr. Shore and he holds them at 1000 dollars—Haxhall continues to keep his horse—I have employed others to sound him as to price and find that nothing less than 500 dollars would induce him to part with him—I think there are no other horses in this part of the state except Haxhalls & Shores whose figure & size would please you—Haxhalls as a parade horse from his gentleness and beauty would be equal to any that could be purchased & Shores pair are considered as the finest in the state—
I am sorry it will not be in our power to accept of the offer you are kind enough to make—So long a stay at Monticello would subject us to seperations which we wish to avoid and your absence from it lessens much the desire we might otherwise feel to quit a spot on which we are at present fixed merely by motives of convenience.
The universal satisfaction with which your speech and the first acts of your administration have been received fill my heart with joy—Among all descriptions of persons it is admired extolled and quoted. The appointment of Dawson seems not to meet with such general approbation—The Feds who are just learning oeconomy object to it on that score & maintain that Mr. Livingston might carry the convention and save the expence—
Maria joins with me in the best wishes of affection. adieu yours

J: W: Eppes

